Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 25, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  160772(42)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  SARON E. MARQUARDT, Personal                                                                          Elizabeth T. Clement
  Representative of the ESTATE OF                                                                       Megan K. Cavanagh,
                                                                                                                         Justices
  SANDRA D. MARQUARDT,
               Plaintiff-Appellant,
                                                                     SC: 160772
  v                                                                  COA: 343248
                                                                     Washtenaw CC: 12-000621-NH
  VELLAIAH DURAI UMASHANKAR, M.D.,
             Defendant-Appellee.
  _______________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before March 10, 2020.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 25, 2020

                                                                                Clerk